Citation Nr: 0429641	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  98-19 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher evaluation for the veteran's 
post-operative (major) hand injury residuals, including index 
and middle finger fracture residuals.

2.  Entitlement to a higher evaluation for the veteran's 
dyshidrosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1985 to August 
1986 and from March 1991 to January 1996.

This appeal arises from a May 1998 rating decision by the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans' Affairs which granted service 
connection for residuals of a right hand injury and 
dyshidrosis and assigned a 10 percent evaluation for each.

In October 2001 and September 2003, the Board of Veterans' 
Appeals remanded the claims for further development.  In a 
rating decision dated January 2004, the RO increased the 
veteran's disability rating for his right hand injury to 20 
percent from January 9, 1996 and 30 percent from July 15, 
2003.


FINDINGS OF FACT

1. From January 9, 1996 to July 14, 2003, the veteran's 
service connected residuals of right hand injury were 
manifested by severe limitation of motion of the 
interphalangeal joints and mild limitation of motion of the 
proximal interphalangeal joints of the middle and index 
fingers of the right hand.  

2.  From July 15, 2003, the veteran's service connected 
residuals of right hand injury was manifested by limitation 
of motion approaching ankylosis and weakened grip strength.

3.  The veteran's dyshidrosis has been manifested by no more 
than slight, if any, exfoliation, exudation, or itching of 
the hands, affecting 1 percent of the body, and 15 percent of 
the exposed areas of the body.  No more than topical therapy 
has been required.




CONCLUSIONS OF LAW

1. For the period from January 6, 1996 to July 14, 2003, the 
criteria for an initial rating in excess of 20 percent for 
residuals of right hand injury have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5223 (as in effect prior 
to and from August 26, 2002).

2. For the period from July 15, 2003, the criteria for a 
rating in excess of 30 percent for residuals of right hand 
injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5223, 5229 (as in effect from August 26, 
2002).

3.  The criteria for an evaluation in excess of 10 percent 
for dyshidrosis of the hands have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 
7806 (prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's May 1998 decision that the criteria for 
entitlement to service connection for residuals of a right 
hand injury and dyshidrosis, with a disability evaluation of 
10 percent for each, had been met.  This notice also informed 
the appellant of the reasons and bases for the RO's decision.  
In October 2001, the veteran received notice and a 
description of what the evidence must show to establish 
entitlement to an increased rating for his disabilities.  In 
addition, the letter informed the veteran of VA's duty to 
assist him by obtaining "medical records, employment 
records, or records from other federal agencies" and that VA 
would make reasonable efforts to help him get other evidence 
necessary to support his claim, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Finally, the veteran received 
statements of the case which further described the standard 
for adjudicating his claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the RO decision, the VCAA letter, and SOCs sent to the 
appellant notified him of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in May 1998 
which is prior to enactment of the VCAA on November 9, 2000.  
When the veteran notified the RO of his disagreement with the 
decision, he received a statement of the case describing the 
standard for adjudicating his claim for an increased rating.  
Subsequent to the enactment of the VCAA, the RO sent the 
above-mentioned October 2001 letter which provided notice of 
VA's duty to develop his claim pursuant to the VCAA 
provisions.  This notice, combined with the SOCs sent to the 
veteran, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication.  This is so because of impossibility; the 
section 5103 provisions did not become law until after the 
initial AOJ decision.  As such, VA took a reasonable approach 
of providing a section 5103 notice in a commonsense manner 
consistent with the procedural posture of the case; a rule of 
construction adopted by the United States Supreme Court in 
similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant to overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  However, the Court recognized that, in 
situations such as this case where the initial AOJ 
determination was rendered prior to the enactment of the 
VCAA, there was no specific requirement that the case be 
returned to the AOJ as though the original decision was 
nullified.  The Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA's notices.

Quite simply, there is no basis for concluding that harmful 
error has occurred to this veteran because he received his 
VCAA notice after an initial AOJ adjudication.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  On the facts of this case, 
the Board finds that no prejudicial error results in the 
veteran's receipt of his section 5103 notice following the 
RO's initial determination in this case, particularly when 
considering the procedural posture of the case.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In addition, the RO obtained the veteran's 
treatment records from VA medical facilities.  The veteran 
was also afforded VA examinations for the disabilities at 
issue.  Therefore, a remand for another opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003).  Accordingly, the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating this 
claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


II. Increased Evaluation

A. Background

The veteran argues that an increased rating is warranted for 
post-operation residuals of a right hand injury and 
dyshidrosis.

The veteran's service medical records indicate that in 
January 1994, his right hand was caught in a generator.  The 
accident caused fractures at the base of the second and third 
middle phalanges as well as lacerations to the nail beds.  
The fractures were repaired and treated with wires and 
splints.  The veteran had physical therapy to strengthen his 
grip and increase the range of motion of his fingers.  A 
November 1994 radiology report showed that the fracture sites 
at the base of the second and third middle phalanges were 
completely healed, although there remained a residual 
deformity of the volar cortex of the base of the third middle 
phalanx.  In addition, a clinical note stated that the 
veteran complained of pain in his hand when the weather was 
cold and the examiner explained that the veteran would have a 
component of traumatic arthritis secondary to his fractures 
for the rest of his life.  In January 1995, an examiner 
reported that the veteran continued to have pain and his 
range of motion was markedly impaired.

In addition, the veteran's service medical records include an 
enlistment report of medical history dated June 1985 where 
the veteran reported he had skin diseases.  An examiner noted 
some small intermittent lesions on the upper body.  An 
enlistment examination dated February 1991 indicated some 
pink, dry areas on the back and neck.  In May 1993, the 
veteran was treated at a clinic for dry, peeling skin on both 
hands.  He was diagnosed with dyshidrosis.

Post-service, the veteran underwent a VA examination of his 
right hand in March 1996.  The veteran reported pain and 
limitation of motion in his right index and middle fingers.  
The examiner observed anatomical defects including a lateral 
deviation of the interphalangeal joint in the middle finger 
and a medial deviation at the distal interphalangeal joint of 
the index finger.  The veteran was able to touch the tips of 
all his fingers with the tip of his thumb but he could only 
come within 1/2 inch of being able to touch the medial 
transverse fold of his palm with his middle and index finger.  
The veteran had full range of motion of his fingers except 
the distal interphalangeal joint of the index finger which 
has flexion of 30 degrees, and extension passively to 0 
degrees.  The range of motion of the middle finger distal 
interphalangeal joint was flexion of 20 degrees and passive 
extension of 0 degrees.  The veteran's right hand had a 
normal grip of 5/5 muscle strength.   

The veteran also underwent a VA skin examination in April 
1996.  He reported that he had been experiencing skin 
problems since his service in Kuwait during the Persian Gulf 
War.  The examiner observed scaliness on the veteran's 
fingers and diagnosed him with dyshidrosis, with a history 
suggesting cholinergic urticaria.  

In May 1998, the RO granted the veteran service connection 
for residuals of a right hand injury and for dyshidrosis, 
assigning a 10 percent disability rating for each from 
January 9, 1996.

In May 2002, the veteran underwent another VA examination of 
his right hand.  The examiner reported that the veteran had 
varus deformities of the index finger and middle finger with 
severe loss of motion of the distal interphalangeal joints 
and mild loss of motion of the proximal interphalangeal 
joints.  The veteran had no active extension of the distal 
interphalangeal joints of the middle and index finger, 
although he did passively.  There was no loss of use of 
either finger.  Furthermore, the veteran had adequate muscle 
strength for a pincer grasp between the thumb and index 
finger, which accounts for 60 percent of the function of the 
hand.  The examiner noted that the right hand remained 
functional as the veteran was able to work as a mail 
processor.  However, he noted that repeated use of the middle 
and index finger could cause chronic pain, incoordination, 
weakness, and pain on flare-ups with fatigability.  The 
examiner was unable to determine the degrees to which these 
would cause additional loss of range of motion because the 
veteran had 25 degrees flexion contractures of the distal 
interphalangeal joints in the index and middle fingers.

In July 2003, the veteran had another VA examination of the 
skin.  The veteran again reported that he had a hand rash 
since his service in Kuwait in 1993.  He was treated with 
various ointments but reported no improvement.  The veteran 
told the examiner he continued to have intermittent lesions 
four to five time a year, lasting between two and three weeks 
each time.  The examiner stated that the veteran should use 
an over-the-counter moisturizing lotion (Lubriderm) as 
necessary but no corticosteroid or immunosuppressive drugs 
were required.  The examiner noted that the veteran had mild 
dryness of the palms with multiple microvesicles with finer 
scaliness.  There were similar lesions around the nails.  One 
percent of the veteran's entire body and fifteen percent of 
exposed areas were affected by the veteran's condition.  The 
examiner diagnosed the veteran with dyshidrotic dermatitis, 
mild to moderate severity.

The veteran also underwent another VA examination of the 
right hand in July 2003.  The veteran reported no limitations 
in his work due to his condition.  He also reported that his 
chronic pain limited his ability to perform activities 
requiring repetitive use, such as washing the car or doing 
yard work.  The examiner observed anatomical defects of the 
distal interphalangeal joints and proximal interphalangeal 
joints of the middle and index fingers with a 10-degree varus 
angulation.  The veteran could touch the tips of all his 
fingers with the tip of his thumb, but he could only come 
within two inches of touching the median transverse fold of 
his palm with the middle and index fingers.  The veteran also 
had weakness of the right hand grip muscles with muscle 
strength of 3.5/5.  However, there was no atrophy and the 
veteran could open and close his hand and spread and contract 
his fingers without difficulty.  The veteran did not have 
active extension of the distal interphalangeal joints of the 
middle and index fingers but he had active and passive 
flexion of 25 degrees.  He had 90 degrees flexion and 0 
degrees extension of the proximal interphalangeal and 
metacarpophalangeal joints of the middle and index fingers.  
There was no evidence of neuropathy or digital nerve lesions.  
Finally, the examiner reported that the veteran was 
additionally limited by pain, fatigue, weakness, and lack of 
endurance following repetitive use.  He reported that the 
veteran had one or two flare-ups in the last year during 
which he could not write, drive, or grab a glass of water and 
needed 24 hours of bed rest.  In addition, he had to use his 
non-dominant left hand to tend to his personal hygiene.  

B. Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case, the appeal stems from a 
decision granting service connection for the condition in 
issue.  Accordingly, the Board must review the entire record 
with a view toward ascertaining the correct rating to be 
applied depending on the level of severity at the given time, 
a practice called staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2003).

1.  Evaluation of Residuals of Right Hand Injury

The RO rated the veteran's service-connected disability by 
analogy to ankylosis of the index finger under Diagnostic 
Code 5225.  Prior to August 26, 2002, favorable or 
unfavorable ankylosis of the index finger of either hand 
warranted a 10 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (effective prior to August 26, 2002). 
Ankylosis was considered to be favorable when the ankylosis 
permitted flexion of the tips of the fingers to within 2 
inches (5.1 centimeters) of the median transverse fold of the 
palm. Id., Note (a).  Ankylosis was unfavorable when there 
was no flexion of the tips of the fingers to within 2 inches 
(5.1 centimeters) of the median transverse fold of the palm. 
Id., Note (b).  Favorable ankylosis of two digits of one hand 
(the middle and index fingers) warranted a 20 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5223 
(effective prior to August 26, 2002).

Although the actual rating for favorable or unfavorable 
ankylosis of the middle and index fingers of either hand did 
not change with the amendment to rating schedule that became 
effective on August 26, 2002, see 67 Fed. Reg. 48,784, 48,786 
(July 26, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5219, 5223, 5227), the definition of ankylosis and the 
criteria by which finger impairment is evaluated have been 
elaborated upon.  Where amended regulations expressly provide 
an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities (Rating Schedule) and the current regulations.

Thus, as pertinent to this appeal, the following criteria 
apply:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:

(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

67 Fed. Reg. 48,784, 48,785-86 (July 26, 2002) (38 C.F.R. § 
4.71a, Notes before Diagnostic Code 5216).

When two digits of one hand are favorably ankylosed, the 
disability is rated under Diagnostic Code 5223.  A disability 
rating of 20 percent is warranted for ankylosis of the index 
and long fingers of the major hand.  When two digits of one 
hand are unfavorably ankylosed, the disability is rated under 
Diagnostic Code 5219.  A disability rating of 30 percent if 
warranted for ankylosis of the index and long fingers of the 
major hand.  No higher rating is provided for involvement of 
these two fingers.

The revised rating criteria also provide specific diagnostic 
codes for limitation of motion of individual digits.  Under 
Diagnostic Code 5229, for either hand, limitation of motion 
of the index or long finger is rated 10 percent with a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, and rated noncompensable with a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the Board must also analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Finally, the Board must 
consider the limitation of function of the joints under 38 
C.F.R. § 4.45.  The provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including flare-ups.

For the period from January 9, 1996 through July 14, 2003, a 
rating in excess of 20 percent is not warranted.  There is 
nothing in the record to suggest that the limited motion 
demonstrated even comes close to that which would be required 
for a finding of unfavorable ankylosis, which would be 
required for a rating in excess of 20 percent.  Considering 
the factors under DeLuca v. Brown and 38 C.F.R. §§ 4.40, 4.45 
(2003), the Board notes that in May 2002, a VA examiner did 
find that repeated used of the index and middle fingers could 
cause pain, incoordination, weakness, and pain on flare-ups 
with fatigability.  However, the examiner could not quantify 
the degree of additional functional loss and added that the 
veteran was able to perform his work as a mail processor.  
Therefore, the Board cannot find that a higher rating is 
warranted on the basis of functional impairment.

As for the period from July 15, 2003, the RO rated the 
veteran's disability under Diagnostic Code 5219 for 
unfavorable ankylosis.  Again, although the veteran was only 
able to come within two inches of touching his index and 
middle finger tips to the proximal traverse crease of his 
palm, the rating for unfavorable ankylosis is appropriate 
when there is a gap of more than two inches between the 
fingertips and the palm.  A rating in excess of 30 degrees is 
not warranted under Diagnostic Code 5219 with involvement 
only of the middle and index fingers.  Considering the 
factors under DeLuca v. Brown and 38 C.F.R. §§ 4.40, 4.45 
(2003), the Board notes that the veteran had a weakened grip 
of 3.5/5 in his July 2003 examination and the examiner added 
that the veteran was additionally limited by pain, fatigue, 
weakness, and lack of endurance following repetitive use of 
his hand and he had one or two debilitating flare-ups in the 
past year.  However, the RO has already rated the veteran's 
disability under the Diagnostic Code for unfavorable 
ankylosis which is the maximum schedular rating possible for 
involvement of the middle and index fingers.  

The Board must also consider the possibility of a higher 
rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Even considering the 
veteran's additional functional loss due to the factor 
described in DeLuca, the veteran would not be entitled to an 
increased rating under DC 5229 for limitation of motion for 
the index or long finger where the maximum rating is 10 
percent for each finger.  Nor would the veteran be entitled 
to an increased rating under DC 5223, before or after August 
26, 2002.  

Thus, the veteran's right hand disability clearly does not 
meet the criteria for rating in excess of 20 percent from 
January 9, 1996 to July 14, 2003 or a rating in excess of 30 
degrees from July 15, 2003 to the present.  Nor is there a 
possibility for a higher rating under any other Diagnostic 
Codes.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved in the veteran's 
favor.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  There is 
no evidence that the service connected disability has 
interfered with employment, nor have frequent periods of 
hospitalization been required.  In other words, there is 
nothing to suggest that there has been any interference with 
employment above and beyond that contemplated by the current 
ratings, which, it is emphasized contemplate significant 
industrial impairment.

2. Evaluation of Dyshidrosis

The RO rated the veteran's service-connected disability by 
analogy to dermatitis or eczema as under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The Board notes that VA has recently 
amended the rating criteria contemplating the skin to ensure 
that it uses current medical terminology and unambiguous 
criteria.  These revisions became effective August 30, 2002.  
See 67 Fed. Reg. 49590, July 31, 2002.  Where amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities (Rating 
Schedule) and the current regulations.

Under the rating criteria in effect prior to August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7806 provided for a 10 
percent evaluation for eczema with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation was warranted for exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent evaluation is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant. 38 
C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).

The rating criteria in effect since August 30, 2002 provides 
for a 10 percent evaluation for dermatitis or eczema over at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted for a condition affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation is warranted for dermatitis 
or eczema, more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective from August 30, 2002).

A review of the medical records from 1996 through the present 
demonstrates that the veteran's service-connected dyshidrosis 
has only affected his hands.  He has never required 
corticosteroids or immunosuppressive drugs to treat his 
condition.  Furthermore, the veteran's condition affects only 
one percent of his entire body and fifteen percent of the 
exposed body area.  The veteran's dyshidrosis has never 
produced extensive lesions, marked disfigurement, or constant 
itching.  Thus, under Diagnostic Code 7806, both before and 
after August 30, 2002, the veteran's condition does not 
warrant a rating in excess of 10 percent disabling.

Nor is there a possibility for a staged rating, as the 
veteran's condition has never warranted a higher disability 
rating.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved in his favor.  


ORDER

For the period from January 9, 1996 to July 14, 2003, a 
rating in excess of 20 percent for service-connected post-
operative (major) hand injury residuals, including index and 
middle finger fracture residuals, is denied.

For the period from July 15, 2003, a rating in excess of 30 
percent for service-connected post-operative (major) hand 
injury residuals, including index and middle finger fracture 
residuals, is denied.

An initial evaluation in excess of 10 percent for dyshidrosis 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



